United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 444 Washington Blvd, Suite 3338, Jersey City, NJ 07310 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filerAccelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 15, 2012 Common Stock: 49,469,837 AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Condensed Consolidated Balance Sheets – March 31, 2012 (unaudited) and June 30, 2011 2 Condensed Consolidated Statements of Operations and Other Comprehensive Income (Loss) – for the Three and Nine Months Ended March 31, 2012 and 2011 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows – for the Nine Months Ended March 31, 2012 and 2011 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part II Other Information Item 1. Legal proceedings 21 Items 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 23 Signatures 2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, June 30, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $574,768and $543,697, respectively Inventory, net Prepaid expenses and other current assets TOTAL CURRENT ASSETS LONG-TERM ASSETS: Property and equipment, net Deferred income tax - Goodwill Other intangible assets, net Investment in joint venture TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Short-term borrowing Loan payable - bank Current portion of loan payable - related parties Current portion of loan payable - other Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Loan payable - related parties, net of current portion - others, net of current portion Warrant liabilities - TOTAL LONG-TERM LIABILITIES Common stock, par value $0.001,100,000,000 shares authorized, 49,469,837 and 49,158,955 shares issued and outstanding on March 31,2012 and June 30, 2011, respectively Additional paid in capital Accumulated deficit ) ) Other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY Non-controlling interests in subsidiaries ) ) TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements 3 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three months ended For the nine months ended March 31, March 31, SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest expense, net of interest income ) Change in fair value of warrant and derivative liabilities - Equity in loss of joint venture ) - ) - Subsidy income TOTAL OTHER INCOME (EXPENSE) ) ) LOSS BEFORE INCOME TAXES ) Income taxes (benefit) ) ) NET LOSS ) Net loss attributed to non-controlling interest in subsidiaries ) LOSS ATTRIBUTABLE TO SHAREHOLDERS OF THE COMPANY ) OTHER COMPREHENSIVE INCOME : Foreign currency translation adjustment COMPREHENSIVE LOSS ) Other comprehensive income attributable to non-controlling interest COMPREHENSIVE LOSS ATTRIBUTABLE TO THE COMPANY $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See accompanying notes to condensed consolidated financial statements 4 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended March 31, OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Deferred income tax ) Inventory markdown - Bad debts Common stock issued for services Change in fair value of warrants and derivative liability ) ) Equity loss of joint venture, net - Net loss attributable to non-controlling interests ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses and other current liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Acquisition of property and equipment ) ) Proceeds from unrelated parties - NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Short-term borrowings ) Proceeds from (repayment of) other borrowings ) Repayment of loans from related party ) - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH INCREASE (DECREASE) IN CASH ) CASH – BEGINNING OF YEAR CASH – END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes - - See accompanying notes to condensed consolidated financial statements 5 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2012 Unaudited) 1BASIS OF PRESENTATION The following unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the company believes that the disclosures made are adequate to make the information not misleading. The information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year or any other periods. The consolidated balance sheet as of June 30, 2011 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2011. These interim financial statements should be read in conjunction with that report. For further information, refer to the consolidated financial statements and footnotes thereto included in the company's Annual Report on form 10-K for the fiscal year ended June 30, 2011 filed on September 28, 2011 2BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES Aoxing Pharmaceutical Co., Inc. (“the Company” or “Aoxing Pharma”) is a specialty pharmaceutical company specializing in research, development, manufacturing and distribution of a variety of narcotic, pain-management, and addiction treatment pharmaceutical products. As of March 31, 2012, the Company had one operating subsidiary: Hebei Aoxing Pharmaceutical Co., Inc. (“Hebei Aoxing”), which is organized under the laws of the People’s Republic of China (“PRC”).As of March 31, 2012, the Company owned 95% of the issued and outstanding common stock of Hebei Aoxing. Since 2002, Hebei Aoxing has been engaged in developing narcotic, pain management, and addiction treatment pharmaceutical products, building its facilities and obtaining the requisite licenses from the Chinese Government.Headquartered in Shijiazhuang City, the pharmaceutical capital of China, outside of Beijing, Hebei Aoxing now has China's largest and the most advanced manufacturing facility for highly regulated narcotic medicines, addressing a very under-served and fast-growing market in China. Its facility is one of the few GMP facilities licensed for manufacturing narcotics medicines. The Company is working closely with the Chinese government and SFDA to assure the strictly regulated availability to medical professionals throughout China of its narcotic drugs and pain medicines. In April, 2008, Hebei Aoxing completed the acquisition of 100% of the registered capital of Lerentang (“LRT”). LRT was engaged in the manufacture and distribution of Chinese traditional medicines focusing on pain management related therapeutics within China and has been completely integrated into Hebei Aoxing.Currently over 80% of the Company’s revenues derive from one herbal extraction, obtained from the acquisition of LRT and used to alleviate oral/dental and bone pain. Liquidity and Capital Resources Currently and historically, the Company has managed to operate the business with negative net working capital. The Company’s negative working capital is primarily due to substantial short-term loans from banks. The Company is able to operate with a negative net working capital because of local governmental subsidies and loans from unrelated and related parties. Additionally, local banks continue to roll over the Company’s short-term debt obligations as they come due. In April 2012, two local banks loans totaling $8.6 million were renewed with each loan now maturing in April 2013. The Company believes operating cash flows turning positive in the near-term, continued support from related parties, and the ability to continue to roll over short-term debt, taken together, provide adequate resources to fund ongoing operations in the foreseeable future. The Company believes that the increased market demand for its main product in the near term and sales from several new products in future years will produce substantial positive cash flow. If the Company’s short-term cash flows decrease significantly and the Company is unable to pay its short-term liabilities, the Company’s business, financial condition and results of operations could be materially affected. 6 Investment in Joint Venture (“JV”) On April 26, 2010, Aoxing Pharma and Johnson Matthey Plc (‘JM”) entered into an agreement to establish a joint venture focused on research, development, manufacturing and marketing of active pharmaceutical ingredients for narcotics and neurological drugs for the China market. The joint venture represents a significant new opportunity for both companies to expand their business in the rapidly growing pharmaceutical market in China.Under the terms of the agreement, Macfarlan Smith Ltd, a wholly owned subsidiary of Johnson Matthey Plc, headquartered in the United Kingdom, will contribute technology expertise and capital to the joint venture. Hebei will contribute capital, fixed assets and related active pharmaceutical ingredients manufacturing licenses. The joint venture company is called Hebei Aoxing API Pharmaceutical Company, Ltd. (“API”).Hebei Aoxing has a 51% stake in API, while Macfarlan Smith (Hong Kong) Ltd (a wholly owned subsidiary of JM) holds 49%. Each company has equal representation on the board of directors that will oversee a management team responsible for corporate strategies and operations.The new joint venture is located on the Hebei Aoxing campus in Xinle City, 200 kilometers southwest of Beijing. The total capital investment is projected to be approximately $15 million during the first five years, which will be shared between the equity shareholders of the joint venture. On March 10, 2010, the joint venture obtained a business license from the City Industry & Commercial Administrative Bureau.
